Exhibit 10.67
CORPORATE INTEGRITY AGREEMENT
between the
Office of Inspector General
of the
Department of Health and Human Services
and
Boston Scientific Corporation
I. Preamble
     Boston Scientific Corporation hereby enters into this Corporate Integrity
Agreement (CIA) with the Office of Inspector General (OIG) of the United States
Department of Health and Human Services (HHS) to promote compliance with the
statutes, regulations, and written directives of Medicare, Medicaid, and all
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f))
(Federal health care program requirements). Notwithstanding the fact that Boston
Scientific Corporation (“Boston Scientific”) is the party to this CIA and
responsible for ensuring its implementation, the undertakings in this CIA relate
only to its Cardiac Rhythm Management business activities and the following
related corporate entities: Guidant Corporation, Cardiac Pacemakers, Inc. and
Guidant Sales Corporation (collectively, “Guidant/CRM”) and those persons who
meet the definition of Covered Persons set forth below in Section II.
Contemporaneously with this CIA, Boston Scientific is entering into a Settlement
Agreement with the United States. This CIA shall apply only to the U.S.
operations of Guidant/CRM that are subject to U.S. Federal health care program
requirements.
     Boston Scientific is the parent corporation of each of the corporate
entities that comprise Guidant/CRM. Prior to the effective date of this CIA
Boston Scientific established a voluntary compliance program (known as the
“Global Compliance Program”), which includes a Chief Compliance Officer, Global
Compliance Program staff, a Global Compliance Steering Committee, a Code of
Conduct, written policies and procedures, a compliance education and training
program, review and disciplinary procedures, a confidential disclosure program,
an ineligible persons screening program, and internal audit and review
procedures. The Global Compliance Program is fully applicable to Guidant/CRM.
Boston Scientific shall continue to apply the Global Compliance Program to
Guidant/CRM operations throughout the term of the CIA and shall do so in
accordance with the terms set forth below. The Global Compliance Program may be
modified, as deemed appropriate by Boston Scientific, but at a
Boston Scientific Corp.
Corporate Integrity Agreement



1



--------------------------------------------------------------------------------



 



minimum, Boston Scientific shall ensure that during the term of this CIA, it
shall comply with the obligations as set forth herein.
II. Term and Scope of the CIA
     A. The period of the compliance obligations assumed by Boston Scientific
under this CIA shall be 5 reporting periods as defined below. The effective date
of this CIA shall be the date on which the final signatory of this CIA executes
this CIA (Effective Date). The first Reporting Period shall be from the
Effective Date through December 31, 2010. The second and subsequent Reporting
Periods shall be from January 1 through December 31 for each of the subsequent
four calendar years. Each period, beginning with the period following the
Effective Date, shall be referred to as a “Reporting Period.”
     B. Sections VII, IX, X, and XI shall expire no later than 120 days after
OIG’s receipt of: (1) Boston Scientific’s final Annual Report; or (2) any
additional materials submitted by Boston Scientific pursuant to OIG’s request,
whichever is later.
     C. The scope of this CIA shall be governed by the following definitions:
1. “Arrangements” shall mean every arrangement or transaction entered into by or
on behalf of Guidant/CRM that involves, directly or indirectly, the offer,
payment, solicitation, or receipt of anything of value; and is between
Guidant/CRM and any actual or potential source of U.S. health care business or
referrals to Guidant/CRM or any actual or potential recipient of U.S. health
care business or referrals from Guidant/CRM. The term “source” shall mean any
U.S. Health Care Provider (HCP), Health Care Institution (HCI), physician,
contractor, vendor, or agent and the term “health care business or referrals”
shall be read to include referring, recommending, arranging for, ordering,
leasing, or purchasing of any good, facility, item, or service for which payment
may be made in whole or in part by a Federal health care program.
a. “Contractual Arrangements” shall mean every Arrangement that is contractual
in nature and shall include all Arrangements related to provision of services to
Guidant/CRM, including, but not limited to, training, education, speaking,
consulting, research, clinical studies, focus groups, and physician advisory
boards; and intellectual property.
Boston Scientific Corp.
Corporate Integrity Agreement

2



--------------------------------------------------------------------------------



 



b. “Non-Contractual Arrangements” shall mean all Arrangements that are not
Contractual Arrangements.
2. “Covered Persons” includes:
a. all owners of Boston Scientific who are natural persons (other than
shareholders who: (1) have an ownership interest of less than 5%; and (2)
acquired the ownership interest through public trading);
b. all directors of Boston Scientific;
c. all officers and employees of Guidant/CRM who are based in the United States
or have job responsibilities in the United States with respect to Guidant/CRM;
and all officers and employees of Boston Scientific who have line or management
responsibility with respect to the sales or marketing of Guidant/CRM products,
except as carved out below in this Section II.C.2; and
d. all contractors, subcontractors, agents, and other persons who are not Third
Party Personnel who perform sales or marketing of Government Reimbursed Products
that would otherwise be performed by Guidant/CRM employees on behalf of
Guidant/CRM. This definition does not include HCP and/or HCIs who enter into
Arrangements as defined above with Guidant/CRM.
Notwithstanding the above, the term “Covered Persons” does not include: (1)
part-time or per diem employees, contractors, subcontractors, agents, and other
persons who are not reasonably expected to work more than 160 hours per year,
except that any such individuals shall become “Covered Persons” at the point
when they work more than 160 hours during the calendar year; or (2) employees,
contractors, subcontractors, agents, and other persons of Boston Scientific
and/or Guidant/CRM who perform only (i) product building, movement or inspection
functions, including product builders, inspectors, material handlers and
manufacturing or warehouse functions; (ii) customer service, technical support
services and telephone operators; and (iii) physical plant maintenance and
janitorial duties, cafeteria-related duties, and/or similar non-core Guidant/CRM
business related duties.
Boston Scientific Corp.
Corporate Integrity Agreement

3



--------------------------------------------------------------------------------



 



3. “Arrangements Covered Persons” includes each Covered Person involved with the
development, approval, management, or review of Guidant/CRM’s Arrangements, as
such term is defined in Section II.C.1.
4. “Government Reimbursed Products” refers to all Guidant/CRM medical devices
manufactured, promoted or sold by Guidant/CRM in the U.S. that are reimbursed by
Federal health care programs.
5. The term “Third Party Educational Activity” shall mean any continuing medical
education (CME), disease awareness, or other scientific, educational, or
professional program, meeting, or event conducted by a Third Party and
financially supported by Boston Scientific, including but not limited to,
sponsorship of third-party symposia at medical conferences.
6. “Third Party Personnel” shall mean personnel of the entities with whom Boston
Scientific has or may in the future (during the term of this CIA) enter into
agreements to co-sell or market a Government Reimbursed Product in the United
States or to engage in joint sales and marketing activities in the United States
relating to such a product. Boston Scientific has represented that: (a) Third
Party Personnel are employed by entities independent of Boston Scientific;
(b) Boston Scientific does not control the Third Party Personnel; and (c) it
would be commercially impracticable to compel the compliance of Third Party
Personnel with the requirements set forth in this CIA. Boston Scientific agrees
to promote compliance by Third Party Personnel with Federal health care programs
by complying with the provisions set forth below in Sections III.B.2, III.C.7,
V.A.3 and 6.c.
III. Corporate Integrity Obligations
     Boston Scientific shall continue to maintain and apply the Global
Compliance Program to the operations of Guidant/CRM and ensure that it includes
the following elements:
     A. Chief Compliance Officer, Committee, and Board Responsibilities.
          1. Chief Compliance Officer. Boston Scientific has appointed, and
shall maintain during the term of the CIA, an individual to serve as its Chief
Compliance
Boston Scientific Corp.
Corporate Integrity Agreement

4



--------------------------------------------------------------------------------



 



Officer. To the extent necessary, within 120 days after the Effective Date,
Boston Scientific shall modify the position description, scope of
responsibility, and authority of the Chief Compliance Officer such that the
following requirements are satisfied. The Chief Compliance Officer shall be
primarily responsible for developing and implementing policies, procedures, and
practices designed to ensure compliance with the requirements set forth in this
CIA and with Federal health care program requirements. The Chief Compliance
Officer shall be a member of senior management of Boston Scientific, shall make
periodic (at least quarterly) reports regarding compliance matters directly to
the Board of Directors of Boston Scientific (or designated committee), and shall
be authorized to report on such matters to the Board of Directors (or designated
committee) at any time. The Chief Compliance Officer shall not be, or be
subordinate to, the General Counsel or Chief Financial Officer. The Chief
Compliance Officer shall be responsible for monitoring the day-to-day compliance
activities engaged in by Boston Scientific as applied to Guidant/CRM as well as
for any reporting obligations created under this CIA.
          Boston Scientific shall report to OIG, in writing, any changes in the
identity or the position description of the Chief Compliance Officer, or any
actions or changes that would affect the Chief Compliance Officer’s ability to
perform the duties necessary to meet the obligations in this CIA, within 15 days
after such a change.
          2. Compliance Committee. Prior to the Effective Date, Boston
Scientific established a Global Compliance Steering Committee, and Boston
Scientific shall maintain a Global Compliance Steering Committee during the term
of this CIA. To the extent necessary, within 120 days after the Effective Date,
Boston Scientific shall amend the duties, responsibilities, and authorities of
the Global Compliance Steering Committee to meet the requirements set forth
below. The Global Compliance Steering Committee shall, at a minimum, include the
Chief Compliance Officer and other members of senior management of Boston
Scientific and/or Guidant/CRM necessary to meet the requirements of this CIA
(e.g., senior executives of relevant departments, such as Human Resources,
Corporate Analysis and Control (internal audit), Legal, Clinical Affairs, and
Sales and Marketing). The Compliance Officer shall chair the Global Compliance
Steering Committee and the Global Compliance Steering Committee shall support
the Chief Compliance Officer in fulfilling his/her responsibilities including
with regard to the CIA (e.g., shall assist in the analysis of the organization’s
risk areas and shall oversee monitoring of internal and external audits and
investigations).
Boston Scientific Corp.
Corporate Integrity Agreement

5



--------------------------------------------------------------------------------



 



     Boston Scientific shall report to OIG, in writing, any changes in the
functions or management levels of individuals that make up the composition of
the Global Compliance Steering Committee, or any actions or changes that would
affect the Global Compliance Steering Committee’s ability to perform the duties
necessary to meet the obligations in this CIA, within 15 days after such a
change.
     3. Board of Directors Committee Resolution. The Audit or Quality Compliance
committee of the Board of Directors of Boston Scientific (Board Committee) shall
be responsible for the review and oversight of matters related to compliance
with Federal health care program requirements and the obligations of this CIA.
The Board Committee shall, at a minimum, be responsible for the following:
          a. meeting in person or via tele- or video-conference at least
quarterly to review and oversee Boston Scientific’s Compliance Program, as
applied to Guidant/CRM, including but not limited to the performance of the
Chief Compliance Officer and other Global Compliance Program personnel.
          b. for each Reporting Period of the CIA, adopting a resolution
summarizing its review and oversight of Boston Scientific’s compliance with
Federal health care program requirements and the obligations of this CIA by
Boston Scientific and/or Guidant/CRM, as applicable. Each individual member of
the Board Committee shall sign a statement indicating that he or she agrees with
the resolution.
     At minimum, the resolution shall include the following language:
     “The [Name of the Board Committee] has made a reasonable inquiry into the
operations of Boston Scientific’s Compliance Program as applied to Guidant/CRM,
including the performance of the Chief Compliance Officer and the Global
Compliance Program personnel. Based on its inquiry, [Name of the Board
Committee] has concluded that, to the best of its knowledge, Boston Scientific
has implemented an effective Global Compliance Program, as applied to
Guidant/CRM, to meet the Federal health care program requirements and the
obligations of the CIA.”
     If the Board Committee is unable to provide such a conclusion in the
resolution, the Board Committee shall include in the resolution a written
explanation of the reasons why it is unable to provide the conclusion and the
steps it is taking to implement an effective Global Compliance Program at Boston
Scientific, as applied to Guidant/CRM.
Boston Scientific Corp.
Corporate Integrity Agreement

6



--------------------------------------------------------------------------------



 



     Boston Scientific shall report to OIG, in writing, any changes in the
composition of the Board Committee, or any actions or changes that would affect
the Board Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.
     4. Management Accountability and Certifications: Within 120 days after the
Effective Date, Boston Scientific represents that for each Covered Person who is
an employee compliance shall be a component of his or her performance objective.
In addition to the responsibilities set forth in this CIA for all Covered
Persons, certain Boston Scientific employees (“Certifying Employees”) are
specifically expected to monitor and oversee activities within their areas of
authority and shall annually certify, in writing or electronically, that the
applicable Boston Scientific Corporation component is compliant with Federal
health care program requirements and the obligations of this CIA. These
Certifying Employees shall include, at a minimum, the following individuals from
Guidant/CRM: President and all vice presidents of Sales and Marketing as well as
the Vice President and General Manager of electrophysiology and the head of
Clinical Affairs.
     For each Reporting Period, each Certifying Employee shall sign a
certification that states:
“I have been trained on and understand the applicable Federal health care
program compliance requirements and obligations of the CIA and responsibilities
as they relate to [department or functional area], an area under my supervision.
My job responsibilities include ensuring compliance with regard to the [insert
name of the department or functional area.] To the best of my knowledge, except
as otherwise described herein, the                     [insert name of
department or functional area] of Guidant/CRM is in compliance with all
applicable Federal health care program requirements and the obligations of the
CIA.”
     B. Written Standards.
          1. Code of Conduct. Prior to the Effective Date, Boston Scientific
developed, implemented and distributed or otherwise made available a written
Code of Conduct to its employees, officers, and directors, including those of
its subsidiaries, including Guidant/CRM. Boston Scientific currently requires
all newly employed Covered Persons to certify in writing or electronically, that
they have received, read, understood, and shall abide by Boston Scientific’s
Code of Conduct. Boston Scientific
Boston Scientific Corp.
Corporate Integrity Agreement

7



--------------------------------------------------------------------------------



 



shall make the promotion of, and adherence to, the Code of Conduct an element in
evaluating the performance of all employees who are Covered Persons for all
performance review cycles that begin after the Effective Date.
          The Code of Conduct sets forth and shall continue to set forth, at a
minimum, the following elements:
a. the commitment to full compliance with all Federal health care program
requirements;
b. the requirement that all Covered Persons shall be expected to comply with all
Federal health care program requirements and with Boston Scientific’s and/or
Guidant/CRM’s own Policies and Procedures as implemented pursuant to
Section III.B (including the requirements of this CIA);
c. the requirement that all Covered Persons shall be expected to report to the
Chief Compliance Officer, or other appropriate individual designated by Boston
Scientific, suspected violations of any Federal health care program requirements
or of Boston Scientific’s and/or Guidant/CRM’s own Policies and Procedures;
d. the possible consequences to both Boston Scientific and Covered Persons of
failure to comply with Federal health care program requirements and with Boston
Scientific’s and/or Guidant/CRM’s own Policies and Procedures and the failure to
report such noncompliance; and
e. the right of all individuals to use the Disclosure Program described in
Section III.F, and the commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.
     To the extent not already accomplished, within 120 days after the Effective
Date, the Code of Conduct shall be distributed to each Covered Person. By
May 31, 2010, each Covered Person shall certify, in writing or electronically,
that he or she has received, read, understood, and shall abide by Boston
Scientific’s Code of Conduct. New Covered Persons shall receive the Code of
Conduct within 30 days after becoming a Covered
Boston Scientific Corp.
Corporate Integrity Agreement

8



--------------------------------------------------------------------------------



 



Person or within 120 days after the Effective Date, whichever is later and shall
complete the required certification within 30 days after becoming a Covered
Person or by May 31, 2010, whichever is later.
     Boston Scientific shall periodically review the Code of Conduct to
determine if revisions are appropriate and shall make any necessary revisions
based on such review. Any revised Code of Conduct shall be distributed or made
available (electronically or in hard-copy form) within 30 days after any
revisions are finalized by Global Compliance Program staff. Each Covered Person
shall certify, in writing or electronically, that he or she has received, read,
understood, and shall abide by the revised Code of Conduct within 30 days after
the distribution of the revised Code of Conduct.
     2. Third Party Personnel. Within 120 days after the Effective Date, and
annually thereafter by the anniversary of the Effective Date, Boston Scientific
shall send a letter to each entity employing Third Party Personnel. The letter
shall outline Boston Scientific’s obligations under the CIA and its commitment
to full compliance with all Federal health care program requirements. The letter
shall include a description of Boston Scientific’s Global Compliance Program,
include a link to Boston Scientific’s Code of Conduct and request the entity
employing Third Party Personnel to either: (a) make a copy of the Global
Compliance Program available to its employees, contractors and agents; or
(b) represent to Boston Scientific that it has and enforces a substantially
comparable code of conduct and compliance program for its employees, contractors
and agents.
          3. Policies and Procedures. Prior to the Effective Date, Boston
Scientific implemented written Policies and Procedures regarding the operation
of the Global Compliance Program and compliance with Federal health care program
requirements. To the extent not already accomplished, within 120 days after the
Effective Date, Boston Scientific shall implement written Policies and
Procedures regarding the operation of its Global Compliance Program and
Guidant/CRM’s compliance with Federal health care program requirements. At a
minimum, the Policies and Procedures shall address:

  a.   the subjects relating to the Code of Conduct identified in
Section III.B.1;     b.   the requirements set forth in Section III.D
(Compliance with the Anti-Kickback Statute), including but not limited to the
Arrangements Database, the internal review and approval

Boston Scientific Corp.
Corporate Integrity Agreement

9



--------------------------------------------------------------------------------



 



      process, and the tracking of remuneration to and from sources of health
care business or referrals;     c.   compensation (including salaries and
bonuses) for Arrangements Covered Persons. These Policies and Procedures shall
be designed to ensure that financial incentives do not inappropriately motivate
such individuals to engage in improper promotion, sales, marketing, pricing, or
contracting for Boston Scientific’s products;     d.   disciplinary policies and
procedures for violations of Boston Scientific’s Policies and Procedures,
including policies relating to Federal health care program requirements;     e.
  appropriate ways to conduct sales and marketing of Government Reimbursed
Products in compliance with all applicable Federal health care program
requirements, including, but not limited to the Federal anti-kickback statute
(codified at 42 U.S.C. § 1320a-7b), and the False Claims Act (codified at 31
U.S.C. §§ 3729-3733);     f.   consultant or other fee-for-service arrangements
entered into with HCPs or HCIs (including, but not limited to, speaker programs,
speaker training programs, advisory boards, proctorships, preceptorships, or any
other financial relationship with an HCP or HCI) and all events and expenses
relating to such engagements or arrangements. These Policies and Procedures
shall be designed to ensure that the engagements, arrangements, and related
events are used for legitimate and lawful purposes in accordance with applicable
Federal health care program requirements. The policies shall include
requirements about the uses, content, and circumstances of such engagements,
arrangements, and events; and     g.   sponsorship or funding of grants
(including educational grants) or charitable contributions to HCPs and/or HCIs.
These Policies and Procedures shall be designed to ensure that Guidant/CRM’s

Boston Scientific Corp.
Corporate Integrity Agreement

10



--------------------------------------------------------------------------------



 



      sponsorship or funding complies with all applicable Federal health care
program requirements;     h.   funding of, or participation in, any Third Party
Educational Activity as defined in Section II.C.5 above. These Policies and
Procedures shall be designed to ensure that Guidant/CRM’s sponsorship or funding
of, or participation in, such programs satisfies all applicable Federal health
care program requirements related to the sponsorship of any Third Party
Educational Activity;     i.   sponsorship or funding of research or related
activities (including clinical trials and market research, or authorship of
articles or other publications) by Guidant/CRM in a manner that is designed to
ensure that Guidant/CRM’s funding or sponsorship of, or participation in, such
activities complies with all applicable Federal health care program
requirements. In addition, such Policies and Procedures shall ensure that sales
and marketing activities are separate from research activities (i.e. enrollment
in post-market studies or clinical trials).

     To the extent not already accomplished, within 120 days after the Effective
Date, the relevant portions of the Policies and Procedures shall be distributed
and/or made available (electronically or in hard-copy form) to all Covered
Persons to the extent that their job functions relate to those Policies and
Procedures. Appropriate and knowledgeable staff shall be available to explain
the Policies and Procedures.
     At least annually (and more frequently, if appropriate), Boston Scientific
shall assess and update, as necessary, the Policies and Procedures. Within
30 days after the effective date of any revisions, the relevant portions of any
such revised Policies and Procedures shall be distributed and/or made available
(electronically or in hard-copy form) to all individuals whose job functions
relate to those Policies and Procedures.
     C. Training and Education.
     Boston Scientific represents that it and/or Guidant/CRM provides training
to Guidant/CRM employees on a regular basis concerning a variety of topics. The
training covered by this CIA need not be separate and distinct from the regular
training provided,
Boston Scientific Corp.
Corporate Integrity Agreement

11



--------------------------------------------------------------------------------



 



but instead may be integrated fully into such regular training so long as the
training covers the areas specified below.
          1. General Training, Within 120 days after the Effective Date, Boston
Scientific shall provide at least one hour of General Training to each Covered
Person. This training, at a minimum, shall explain:
a. CIA requirements; and
b. The Global Compliance Program and its applicability to Guidant/CRM (including
the Code of Conduct and the Policies and Procedures as they pertain to general
compliance issues).
     New Covered Persons shall be required to complete the General Training
described above within 30 days after becoming a Covered Person or within
120 days after the Effective Date, whichever is later. After receiving the
initial General Training described above, each Covered Person shall be required
to complete at least one hour of General Training in each subsequent Reporting
Period.
          2. Arrangements Training. Within 120 days after the Effective Date,
each Arrangements Covered Person shall be required to complete at least three
hours of Arrangements Training, in addition to the General Training required
above. The Arrangements Training shall include a discussion of:
a. Arrangements that potentially implicate the Anti-Kickback Statute, as well as
related regulations and other guidance documents related to this statute;
b. all Boston Scientific policies, procedures, and other requirements relating
to Arrangements, including but not limited to the Arrangements Database, the
internal review and approval process, and the tracking of remuneration to and
from sources of health care business or referrals required by Section III.D of
the CIA;
c. the personal obligation of each individual involved in the development,
approval, management, or review of Guidant/CRM’s Arrangements to know the
applicable legal requirements and Boston Scientific’s policies and procedures;
Boston Scientific Corp.
Corporate Integrity Agreement

12



--------------------------------------------------------------------------------



 



d. the legal sanctions under the Anti-Kickback Statute; and
e. examples of violations of the Anti-Kickback Statute.
     New Arrangements Covered Persons shall be required to complete this
training within 30 days after the beginning of their employment or becoming
Arrangements Covered Persons, or within 120 days after the Effective Date,
whichever is later. A Guidant/CRM employee who has completed the Arrangements
Training shall review a new Arrangements Covered Person’s Arrangements-related
work until such time as the new Arrangements Covered Person completes his or her
Arrangements Training.
     After receiving the initial Arrangements Training described in this
Section, each Arrangements Covered Person shall receive at least two hours of
Arrangements Training in each subsequent Reporting Period.
          3. Certification. Each individual who is required to complete training
shall certify, in writing, or electronically, that he or she has completed the
required training. The certification shall specify the type of training
completed and the date received. The Chief Compliance Officer (or designee)
shall retain the certifications, along with all course materials. These shall be
made available to OIG, upon request.
          4. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area, including applicable Federal health care
program requirements.
          5. Update of Training. Boston Scientific shall review the training
annually, and, where appropriate, update the training to reflect changes in
Federal health care program requirements, any related issues discovered during
internal audits or any IRO Review, and any other relevant information.
          6. Computer-based Training. Boston Scientific may provide the training
required under this CIA through appropriate computer-based training approaches.
If Boston Scientific chooses to provide computer-based training, it shall make
available appropriately qualified and knowledgeable staff or trainers to answer
questions or provide additional information to the individuals receiving such
training. If Boston Scientific chooses to provide computer-based training, all
applicable references to “hours” in this Section III.C shall mean “normative
hours”, meaning the number of hours usually
Boston Scientific Corp.
Corporate Integrity Agreement

13



--------------------------------------------------------------------------------



 



required to complete the requirements of a training course through
computer-based modules. Normative hours may vary from actual hours of training.
     7. Third Party Personnel. Boston Scientific shall use its best efforts to
encourage Third Party Personnel’s attendance and participation in General and
Arrangements Training, as applicable. The Chief Compliance Officer shall
maintain records of the names and percentage of all such Third Party Personnel
who do and do not attend General and/or Arrangements Training, and shall include
such percentages in the Implementation Report and each Annual Report to the OIG.
Such records shall also be available for inspection by the OIG.
     D. Compliance with the Anti-Kickback Statute.
          1. Arrangements Procedures. Within 120 days after the Effective Date,
Boston Scientific and/or Guidant/CRM, as appropriate, shall create procedures
reasonably designed to ensure that each existing Arrangement under which a
transfer of value will occur during the term of this CIA and new or renewed
Arrangement does not violate the Anti-Kickback Statute or the regulations,
directives, and guidance related to the Anti-Kickback statute (Arrangements
Procedures). These procedures shall include the following:
a. creating and maintaining a database of all existing Arrangements under which
a transfer of value will occur during the term of this CIA and new or renewed
Contractual Arrangements that shall contain the information specified in
Appendix B (Arrangements Database);
b. tracking remuneration to and from all parties to the Contractual
Arrangements;
c. tracking service and activity logs to ensure that parties to the Contractual
Arrangement are performing the services required under the applicable
Contractual Arrangement(s) (if applicable);
d. establishing and implementing a written review and prior approval process for
all Contractual Arrangements, including but not limited to a legal review by
counsel with expertise in the Anti- Kickback Statute and appropriate
documentation of all internal
Boston Scientific Corp.
Corporate Integrity Agreement

14



--------------------------------------------------------------------------------



 



controls, the purpose of which is to help ensure that all new or renewed
Contractual Arrangements under which a transfer of value will occur during the
term of this CIA do not violate the Anti-Kickback Statute;
e. establishing and implementing a written process for monitoring
Non-Contractual Arrangements, including but not limited to an annual legal
review by counsel with expertise in the Anti-Kickback Statute and appropriate
documentation of all internal controls, the purpose of which is to help ensure
that all Non-Contractual Arrangements do not violate the Anti-Kickback Statute;
f. requiring the Chief Compliance Officer to review the Arrangements Database,
internal review and approval process, and other Arrangements Procedures on at
least a quarterly basis and to provide a report on the results of such review to
the Global Compliance Steering Committee; and
g. implementing effective responses when suspected violations of the
Anti-Kickback Statute are discovered, including disclosing Reportable Events
pursuant to Section III.I (Reporting) when appropriate.
          2. New or Renewed Contractual Arrangements. Prior to entering into new
Contractual Arrangements or renewing existing Contractual Arrangements, in
addition to complying with the Arrangements Procedures set forth above, Boston
Scientific and/or Guidant/CRM, as appropriate, shall comply with the following
requirements (Arrangements Requirements):
a. Ensure that each Contractual Arrangement is set forth in writing and signed
by Boston Scientific and/or Guidant/CRM, as appropriate, and the other parties
to the Contractual Arrangement;
b. Include in the written agreement a requirement that all individuals who meet
the definition of Covered Persons shall comply with the Global Compliance
Program, including the training related to the Anti-Kickback Statute.
Additionally, Guidant/CRM shall include a description of the Global Compliance
Program, a link to the Boston
Boston Scientific Corp.
Corporate Integrity Agreement

15



--------------------------------------------------------------------------------



 



Scientific Code of Conduct and an outline of Boston Scientific’s and
Guidant/CRM’s obligations under the CIA and its commitment to full compliance
with all Federal health care program requirements.
c. Include in the written agreement a certification or a representation and
warranty by the parties to the Contractual Arrangement that the parties shall
not violate the Anti-Kickback Statute with respect to the performance of the
Contractual Arrangement.
          3. Records Retention and Access. Boston Scientific shall retain and
make available to OIG, upon request, the Arrangements Database and all
supporting documentation of the Arrangements subject to this Section and, to the
extent available, all non-privileged communications related to the Arrangements
and the actual performance of the duties under the Arrangements.
     E. Review Procedures.
          1. General Description,
a. Engagement of Independent Review Organization. Within 120 days after the
Effective Date, Boston Scientific shall engage an individual and/or entity (or
entities), such as an accounting, auditing, law or consulting firm (hereinafter
“Independent Review Organization” or “IRO”), to perform reviews required by this
CIA to assist Boston Scientific in assessing compliance with the obligations
under Section III.D of this CIA (Arrangements Review) The applicable
requirements relating to the IRO(s) are outlined in Appendix A to this CIA,
which is incorporated by reference.
Each IRO engaged by Boston Scientific shall have expertise in applicable Federal
health care programs as may be appropriate to the Review for which the IRO is
retained. Each IRO shall assess, along with Boston Scientific, whether it can
perform the engagement in a professionally independent and objective fashion, as
appropriate to the nature of the review, taking into account any other business
relationships or other engagements that may exist.
Boston Scientific Corp.
Corporate Integrity Agreement

16



--------------------------------------------------------------------------------



 



b. Frequency of Arrangements Reviews. The Arrangements Review shall be performed
annually and shall cover each of the Reporting Periods. If there are no material
changes in Guidant/CRM’s systems, processes, policies, and procedures relating
to Post-Approval Studies, the Studies Systems Review shall be performed for the
first and fourth Reporting Period. If Guidant/CRM materially changes its
systems, processes, policies, and procedures relating to Post- Approval Studies,
the IRO shall perform a Studies Systems Review for the Reporting Period(s) in
which such changes were made in addition to conducting the Review of the first
and fourth Reporting periods. The additional Systems Review(s) shall consist of:
(l) an identification of the material changes; (2) an assessment of whether
other systems, processes, policies, and procedures previously reported did not
materially change; and (3) a review of the systems, processes, policies, and
procedures that materially changes. The IRO(s) shall perform all components of
each Annual Arrangements Review.
c. Retention of Records. The IRO and Boston Scientific shall retain and make
available to OIG, upon request, all work papers, supporting documentation,
correspondence, and draft reports (those exchanged between the IRO and Boston
Scientific) related to the reviews.
          2. Arrangements Review. The IRO shall perform a review to assess
whether Boston Scientific and/or Guidant/CRM, as appropriate, is complying with
the Arrangements Procedures and Arrangements Requirements required by
Section III.D.1 and III.D.2 of this CIA. The IRO shall randomly select a sample
of 40 Contractual Arrangements for which payments were made during the
applicable Reporting Period. The IRO shall assess whether Boston Scientific
and/or Guidant/CRM, as appropriate, has implemented the Arrangements Procedures
and, for each selected Arrangement, the IRO shall assess whether Boston
Scientific and/or Guidant/CRM, as appropriate, has complied with the
Arrangements Procedures and Arrangements Requirements specifically with respect
to that Arrangement. The IRO’s assessment shall include, but is not limited to:
(a) verifying that the Contractual Arrangement is listed in the Arrangements
Database; (b) verifying that the Contractual Arrangement was subject to the
internal review and approval process (including both a legal/compliance and
business review) and obtained the necessary approvals and that such review and
approval is
Boston Scientific Corp.
Corporate Integrity Agreement

17



--------------------------------------------------------------------------------



 



appropriately documented; (c) verifying (using a representative sample of
Contractual Arrangements) that the remuneration related to the Contractual
Arrangement is properly tracked; (d) verifying that the service and activity
logs (if applicable) and/or other documented proof of performance is provided to
and reviewed by Boston Scientific and/or Guidant/CRM, as appropriate;
(e) verifying that the Chief Compliance Officer is reviewing the Arrangements
Database, internal review and approval process, and other Arrangements
Procedures on a quarterly basis and reporting the results of such review to the
Global Compliance Steering Committee; (f) verifying that effective responses are
being implemented when violations of the Anti-Kickback Statute are discovered;
and (g) verifying that Boston Scientific and/or Guidant/CRM, as appropriate, has
met the requirements of Section III.D.2.
          3. Systems Review for Post-Approval Studies. The IRO shall have
sufficient expertise in clinical research and applicable federal laws and
regulations to perform a review of each of Guidant/CRM’s extant post-approval
studies. The IRO shall assess whether the study is designed to achieve its
stated purpose, including whether the study is designed to obtain clinical
information or whether it is designed to market the product. The IRO shall
summarize each study by providing a description of the purpose, protocol, and
timeframe. In assessing the study, the IRO shall consider, at a minimum, the
following questions: i) the purpose of the research; ii) whether the research
has been approved by an institutional review board; iii) whether participation
in the study will require subjects to make extra visits to HCPs and if so, who
will pay for the visits and how much will be paid; iv) how long the study will
continue; v) whether a patient may be part of a control group that will receive
no treatment or a placebo; vi) what the participants will be told after the
study ends; vii) whether participants are informed that the issue of whether the
device is the best treatment remains a research question; viii) whether every
piece of data collected has been verified; and ix) the name(s) and credential(s)
of each person who designed the study and any underlying protocol. Where
applicable, the IRO shall review protocols provided to the FDA, as well as any
correspondence with the FDA, concerning the study under review. The IRO shall
maintain copies of this information in its files.
          For purposes of this subsection Post-Approval Studies shall mean
research studies wherein Guidant/CRM is compensating HCPs or HCIs for collecting
procedure and/or device performance information on the use of commercially
available Guidant/CRM devices. Studies in which either the HCPs/HCIs or
Guidant/CRM are blinded to the respective party’s identity shall be excluded
from this definition (studies that are blinded in either direction). Studies in
which Guidant/CRM
Boston Scientific Corp.
Corporate Integrity Agreement

18



--------------------------------------------------------------------------------



 



has provided an unrestricted research grant to a third party to conduct a study
that does not involve Guidant/CRM product development or marketing shall also be
excluded from this definition.
          4. IRO Review Reports. The IRO(s) shall prepare a report (or reports)
based upon the Arrangements Review performed. The Arrangements Review Report
shall include the IRO’s findings with respect to: (a) whether Boston Scientific
and/or Guidant/CRM, as appropriate, has generally implemented the Arrangements
Procedures described in Section III.D.1; and (b) specific findings as to whether
Boston Scientific and/or Guidant/CRM, as appropriate, has complied with the
Arrangements Procedures and Arrangements Requirements with respect to each of
the randomly selected Arrangements reviewed by the IRO. In addition, the
Arrangements Review Report shall include any observations, findings, and
recommendations on possible improvements to Boston Scientific’s and/or
Guidant/CRM’s policies, procedures, and systems in place to ensure that all
Arrangements do not violate the Anti-Kickback Statute.
          5. Validation Review. In the event OIG has reason to believe that:
(a) any IRO Review fails to conform to the requirements of this CIA; or (b) the
IRO’s findings or Review results are inaccurate, OIG may, at its sole
discretion, conduct its own review to determine whether the applicable IRO
Review complied with the requirements of the CIA and/or the findings or Review
results are inaccurate (Validation Review). Boston Scientific shall pay for the
reasonable cost of any such review performed by OIG or any of its designated
agents. Any Validation Review of Reports submitted as part of Boston
Scientific’s final Annual Report shall be initiated no later than one year after
Boston Scientific’s final submission (as described in Section II) is received by
OIG.
     Prior to initiating a Validation Review, OIG shall notify Boston Scientific
of its intent to do so and provide a written explanation of why OIG believes
such a review is necessary. To resolve any concerns raised by OIG, Boston
Scientific may request a meeting with OIG to: (a) discuss the results of any
Review submissions or findings; (b) present any additional information to
clarify the results of the applicable Review or to correct the inaccuracy of the
Review; and/or (c) propose alternatives to the proposed Validation Review.
Boston Scientific agrees to provide any additional information as may be
requested by OIG under this Section III.E.3 in an expedited manner. OIG will
attempt in good faith to resolve any Review issues with Boston Scientific prior
to conducting a Validation Review. However, the final determination as to
whether or not to proceed with a Validation Review shall be made at the sole
discretion of OIG.
Boston Scientific Corp.
Corporate Integrity Agreement

19



--------------------------------------------------------------------------------



 



          6. Independence and Objectivity Certification. The IRO shall include
in its report(s) to Boston Scientific a certification or sworn affidavit that it
has evaluated its professional independence and objectivity, as appropriate to
the nature of the engagement, with regard to the IRO Review and that it has
concluded that it is, in fact, independent and objective.
     F. Disclosure Program.
     Boston Scientific currently has a disclosure program that Boston Scientific
represents is designed to facilitate communications relating to compliance with
Federal health care program requirements and Boston Scientific’s policies (the
“Disclosure Program”). During the term of this CIA, Boston Scientific shall
continue to maintain a Disclosure Program that includes a mechanism (e.g., a
toll-free compliance telephone line and/or online electronic reporting) to
enable individuals to disclose, to the Chief Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any
identified issues or questions associated with Guidant/CRM’s policies, conduct,
practices, or procedures with respect to a Federal health care program believed
by the individual to be a potential violation of criminal, civil, or
administrative law. Boston Scientific shall appropriately publicize the
existence of the disclosure mechanism (e.g., via periodic e-mails to employees
or by posting the information in prominent common areas).
     The Disclosure Program shall emphasize a nonretribution, nonretaliation
policy, and shall include a reporting mechanism for anonymous communications for
which appropriate confidentiality shall be maintained. Upon receipt of a
disclosure, the Chief Compliance Officer (or designee) shall gather all relevant
information from the disclosing individual. The Chief Compliance Officer (or
designee) shall make a preliminary, good faith inquiry into the allegations set
forth in every disclosure to ensure that he or she has obtained all of the
information necessary to determine whether a further review should be conducted.
For any disclosure that is sufficiently specific so that it reasonably:
(1) permits a determination of the appropriateness of the alleged improper
practice; and (2) provides an opportunity for taking corrective action, Boston
Scientific shall conduct an internal review of the allegations set forth in the
disclosure and ensure that proper follow-up is conducted.
     The Chief Compliance Officer (or designee) shall maintain a confidential
disclosure log pertaining to Guidant/CRM, which shall include a record and
summary of each disclosure received that is related to Guidant/CRM (whether
anonymous or not), the
Boston Scientific Corp.
Corporate Integrity Agreement

20



--------------------------------------------------------------------------------



 



status of the respective internal reviews, and any corrective action taken in
response to the internal reviews. The confidential disclosure log as to
allegations involving Guidant/CRM shall be made available to OIG upon request.
     G. Ineligible Persons.
          1. Definitions. For purposes of this CIA:
a. an “Ineligible Person” shall include an individual or entity who:
i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or
ii. has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.
b, “Exclusion Lists” include:
i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and
ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov).
          2. Screening Requirements. Boston Scientific shall ensure that all
prospective and current Covered Persons are not Ineligible Persons, by
implementing the following screening requirements.
a. Boston Scientific shall screen all prospective and current Covered Persons
against the Exclusion Lists prior to engaging their services and, as part of the
hiring or contracting process, shall require such Covered Persons to disclose
whether they are Ineligible Persons.
Boston Scientific Corp.
Corporate Integrity Agreement

21



--------------------------------------------------------------------------------



 



b. Boston Scientific shall screen all Covered Persons against the Exclusion
Lists within 120 days after the Effective Date and on an annual basis
thereafter.
c. Boston Scientific shall implement a policy requiring all Covered Persons to
disclose immediately any debarment, exclusion, suspension, or other event that
makes that person an Ineligible Person.
          Nothing in this Section affects the responsibility of (or liability
for) Boston Scientific to (if applicable) refrain from billing Federal health
care programs for items or services furnished, ordered, or prescribed by an
Ineligible Person. Boston Scientific understands that items or services
furnished by excluded persons are not payable by Federal health care programs
and that Boston Scientific may be liable for criminal, civil, and administrative
sanctions for employing or contracting with an excluded person regardless of
whether Boston Scientific meets the requirements of Section III.G.
          3. Removal Requirement. If Boston Scientific has actual notice that a
Covered Person has become an Ineligible Person, Boston Scientific shall remove
such Covered Person from responsibility for, or involvement with, Boston
Scientific’s business operations related to the Federal health care programs and
shall remove such Covered Person from any position for which the Covered
Person’s compensation or the items or services furnished, ordered, or prescribed
by the Covered Person are paid in whole or part, directly or indirectly, by
Federal health care programs or otherwise with Federal funds at least until such
time as the Covered Person is reinstated into participation in the Federal
health care programs.
          4. Pending Charges and Proposed Exclusions. If Boston Scientific has
actual notice that a Covered Person is charged with a criminal offense that
falls within the scope of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is
proposed for exclusion during the Covered Person’s employment or contract term,
Boston Scientific shall take all appropriate actions to ensure that the
responsibilities of that Covered Person have not and shall not adversely affect
the accuracy of any claims submitted to any Federal health care program.
Boston Scientific Corp.
Corporate Integrity Agreement

22



--------------------------------------------------------------------------------



 



     H. Notification of Government Investigation or Legal Proceedings.
     Within 30 days after discovery by Boston Scientific, Boston Scientific
shall notify OIG, in writing, of any ongoing investigation or legal proceeding
known to Boston Scientific’s senior management conducted or brought by a
U.S.-based governmental entity or its agents involving an allegation that
Guidant/CRM has committed a crime or has engaged in fraudulent activities. This
notification shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding. Boston Scientific shall also provide written notice to OIG
within 30 days after the resolution of the matter, and shall provide OIG with a
description of the findings and/or results of the investigation or proceedings,
if any.
     I. Reporting.
          1. Reportable Events.
a. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:
i. a matter brought to the attention of Boston Scientific’s senior management
(i.e. a member of the corporate Operating Committee or any successor
committee/group) relating to conduct of Guidant/CRM that a reasonable person
would consider a probable violation of criminal, civil, or administrative laws
applicable to any Federal health care program for which penalties and/or
exclusion may be authorized; or
ii. the filing of a bankruptcy petition by Boston Scientific.
A Reportable Event may be the result of an isolated event or a series of
occurrences.
b. Reporting of Reportable Events. If Boston Scientific determines (after a
reasonable opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Boston
Scientific shall notify OIG, in writing, within 30 days after making the
determination that the Reportable
Boston Scientific Corp.
Corporate Integrity Agreement

23



--------------------------------------------------------------------------------



 



Event exists. The report to OIG shall include the following information:
i. a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;
ii. a description of Boston Scientific’s actions taken to correct the Reportable
Event; and
iii. any further steps Boston Scientific plans to take to address the Reportable
Event and prevent it from recurring.
iv. If the Reportable Event involves the filing of a bankruptcy petition, the
report to the OIG shall include documentation of the filing and a description of
any Federal health care program authorities implicated.
v. Boston Scientific shall not be required to report as a Reportable Event any
matter previously disclosed under Section III.H.
     J. Reporting of Physician Payments.
     1. Posting of Payment Information
     By June 30, 2011, Guidant/CRM shall post in a prominent position on its
website an easily accessible and readily searchable listing of all U.S.-based
physicians and Related Entities (as defined below in Section III.J.2) or Product
Decision-Makers (as defined below in Section III.J.2) who or which received
Payments (as defined below in Section III.J.2) directly or indirectly from
Guidant/CRM during the first three months of 2011.
     After the initial posting, 90 days after the end of each subsequent
calendar quarter, Guidant/CRM shall also post on its website a listing of
updated information about all Payments provided during the preceding calendar
quarter(s) in each calendar year. No later than March 31, 2012, and each
March 31 of each of the three successive Reporting Period years, Guidant/CRM
shall also post on its website a report of the cumulative
Boston Scientific Corp.
Corporate Integrity Agreement

24



--------------------------------------------------------------------------------



 



information about Payments made by Guidant/CRM during the preceding calendar
year. The quarterly and annual reports shall be easily accessible and readily
searchable.
     Each listing made pursuant to this Section shall include a complete list of
all individual physicians, Related Entities and/or Product Decision-Makers to
whom or to which Guidant/CRM directly or indirectly made Payments in the
preceding calendar quarter or year (as applicable). Each listing shall be
arranged alphabetically according to the physicians’ last name, the name of the
Related Entity, or the name of the Product Decision-Maker. The Payment amount
for each physician, Related Entity, or Product Decision Maker shall be reported
in increments up to $10,000 (e.g., $0 – 100; $0 -$1,000, $0 – $5,000; $0 –
$10,000; $0 – $20,000; etc.) or in the actual amount paid, provided, however,
that the Payment amounts shall be listed in the same way (incrementally or in
actual amounts) for all physicians and/or Related Entities, or Product
Decision-Maker on the listing. For each entry, the applicable listing shall
include the following information: i) payee information (physician’s, Product
Decision-Maker’s, HCI’s full name); ii) if payment is to a Related Entity for
services of a specific physician or Product-Decision-Maker, the name of Related
Entity on whose behalf payment was made to the physician or Product
Decision-Maker (if applicable); iii) city and state that the physician or
Related Entity has provided to Guidant/CRM for contact purposes, or the Product
Decision-Maker (as applicable); iii) the purpose of the Payment; and iv) the
aggregate value of the Payment(s) in the preceding quarter(s) or year (as
applicable).
     2. Definitions and Miscellaneous Provisions.
     Boston Scientific shall continue to make each annual listing and the most
recent quarterly listing of Payment information available on its website at
least throughout the term of this CIA. Boston Scientific shall retain and make
available to OIG, upon request, all existing work papers, supporting
documentation, correspondence, and records related to all applicable Payments
and to the annual and quarterly listings of Payments. Nothing in this
Section III.J affects the responsibility of Boston Scientific to comply with (or
liability for noncornpliance with) all applicable Federal health care program
requirements and state laws as they relate to all applicable Payments made to
physicians, Related Entities, or Product Decision-Makers.
     If the proposed Physician Payments Sunshine Act of 2009 or similar
legislation is enacted, the OIG shall determine whether the purposes of this
Section III.J are reasonably satisfied by Boston Scientific’s compliance with
such legislation. In such case, and in its
Boston Scientific Corp.
Corporate Integrity Agreement

25



--------------------------------------------------------------------------------



 



sole discretion, the OIG may agree to modify or terminate provisions of
Section III.J as appropriate.
     For purposes of this Section III.J, the term “Payments” is defined to
include all payments or transfers of value (whether in cash or in kind) made to
physicians, Related Entities, and/or Product Decision-Makers. The term Payments
includes, for example, payments or compensation for services rendered, grants,
fees, honoraria, and payments relating to research or education. The term
Payments also includes food, entertainment, gifts, trips or travel,
product(s)/item(s) provided for less than fair market value; or other economic
benefit. The term Payments does not include discounts, rebates, or other pricing
terms.
     For purposes of this Section III.J, the term “Related Entity” is defined to
be any entity by or in which any physician receiving Payments is employed, has
tenure, or has an ownership interest. The term “physician” as used herein does
not include bona fide employees of Boston Scientific or its subsidiaries.
     For purposes of this Section III.J, the term “Product Decision-Maker” is
defined to be any individual or entity in a position to arrange for or recommend
the purchasing, prescribing, ordering, or furnishing of any Government
Reimbursed Product.
          3. If Guidant/CRM does not make any Payments to physicians, Related
Entities, or Product Decision-Makers during a Reporting Period, Boston
Scientific shall not be required to post Payment information as set forth in
Section III.K.1 for that Reporting Period. Instead, the Chief Compliance Officer
shall certify that Guidant/CRM made no such Payments during the applicable
Reporting Period. Boston Scientific shall include such certification(s) in the
applicable Annual Report(s).
IV. Changes to Business Units or Locations
     A. Change or Closure of Unit or Location. In the event that, after the
Effective Date, Guidant/CRM changes locations or closes a business unit or
location engaged in sales or marketing of Government Reimbursed Products, Boston
Scientific shall notify OIG of this fact as soon as possible, but no later than
within 30 days after the date of change or closure of the location.
     B. Transfers to Affiliates. Boston Scientific and/or Guidant/CRM may
transfer the capital stock, or substantially all of the assets of Guidant/CRM,
or any of the legal
Boston Scientific Corp.
Corporate Integrity Agreement

26



--------------------------------------------------------------------------------



 



entities that comprise Guidant/CRM to Boston Scientific or a direct or indirect
wholly-owned subsidiary of Boston Scientific, provided that Boston Scientific
shall notify the OIG of such transfer within 30 days thereafter, and the CIA
shall be binding on such transferee with respect to the Guidant/CRM business
unit, functions, and/or products.
     C. Purchase or Establishment of New Unit or Location. In the event that,
after the Effective Date, Guidant/CRM purchases or establishes a new business
unit or location engaged in sales or marketing of Government Reimbursed Products
for Guidant/CRM, Boston Scientific shall notify OIG no later than the date the
purchase or establishment is publicly disclosed or the operation of the new
business unit or location. This notification shall include the address of the
new business unit or location, phone number, fax number, Federal health care
program provider and/or supplier number, and the name and address of the
contractor that issued each number (if applicable). Each new business unit or
location and all Covered Persons at each new business unit or location shall be
subject to the applicable requirements of this CIA.
     D. Sale of Unit or Location. In the event that, after the Effective Date,
Guidant/CRM proposes to sell any or all of its business units or locations that
are subject to this CIA, Boston Scientific shall notify OIG of the proposed sale
no later than the date the sale is publicly disclosed. This notification shall
include a description of the business unit or location to be sold, a brief
description of the terms of the sale, and the name and contact information of
the prospective purchaser. This CIA shall be binding on the purchaser of such
business unit or location, unless otherwise determined and agreed to in writing
by the OIG.
     E. For purposes of this section IV, “business unit or location” shall mean
physical places of business, where employees routinely carry out job
responsibilities and does not include non-Boston Scientific-owned or leased
properties such as offices operated out of individuals’ residences.
V. Implementation and Annual Reports
     A. Implementation Report. Within 150 days after the Effective Date, Boston
Scientific shall submit a written report to OIG summarizing the status of its
implementation of the requirements of this CIA (Implementation Report). The
Implementation Report shall, at a minimum, include:
Boston Scientific Corp.
Corporate Integrity Agreement

27



--------------------------------------------------------------------------------



 



          1. the name, address, phone number, and position description of the
Chief Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Chief Compliance Officer may have;
          2. the names and positions of the members of the Global Compliance
Steering Committee required by Section III.A;
          3. a copy of Boston Scientific’s Code of Conduct required by
Section III.B.I and a copy of the letter (including all attachments) required by
Sections III.B.2 sent to each party employing Third Party Personnel; (b) a list
of all such existing Third Party Personnel agreements; and (c) a description of
the Third Party Personnel entities’ response to Boston Scientific’s letter;
          4. a copy of all Policies and Procedures required by Section III.B.3;
          5. the number of Covered Persons required to complete the Code of
Conduct certification required by Section III.B.l, the percentage of Covered
Persons who have completed such certification, and an explanation of any
exceptions (the documentation supporting this information shall be available to
OIG, upon request);
          6. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions, and for in-person training, a schedule of training
sessions;
b. the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions; and
c. the percentage of Third Party Personnel who do and do not attend General
and/or Arrangements Training (as referenced in Section III.C.)
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
Boston Scientific Corp.
Corporate Integrity Agreement

28



--------------------------------------------------------------------------------



 



          7. the following information regarding the IRO(s): (a) identity,
address, and phone number; (b) a copy of the engagement letter; and (c) a
summary and description of any and all current and prior engagements and
agreements between Boston Scientific and the IRO;
          8. a certification from the 1RO regarding its professional
independence and objectivity with respect to Boston Scientific;
          9. a description of the Disclosure Program required by Section III.F;
          10. a description of the process by which Boston Scientific fulfills
the requirements of Section III.G regarding Ineligible Persons;
          11. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.G; the actions taken in
response to the screening and removal obligations set forth in Section III.G;
          12. a list of all of Guidant/CRM’s United States-based business units
and locations (as that term is defined in Section IV) (including locations and
mailing addresses, but excluding non-Boston Scientific-owned or leased
properties such as offices operated out of individuals’ residences) at which it
performs sales and marketing of Government Reimbursed Products; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Federal health care
provider or supplier number(s) (if applicable), and the name and address of each
Federal health care program contractor to which Boston Scientific currently
submits claims (if applicable);
          13. a description of Guidant/CRM’s corporate structure, including
identification of any parent and sister companies, subsidiaries, and their
respective lines of business; and
          14. the certifications required by Section V.C.
     B. Annual Reports. Boston Scientific shall submit to OIG annually a report
with respect to the status of, and findings regarding, Boston Scientific’s
compliance activities for each of the five Reporting Periods (Annual Report).
Boston Scientific Corp.
Corporate Integrity Agreement

29



--------------------------------------------------------------------------------



 



Each Annual Report shall include, at a minimum:
          1. any change in the identity, position description, or other
noncompliance job responsibilities of the Chief Compliance Officer and any
change in the membership of the Global Compliance Steering Committee described
in Section III.A;
          2. a summary of any significant changes or amendments to the Policies
and Procedures required by Section III.B and the reasons for such changes (e.g.,
change in applicable Federal health care program requirements);
          3. the number of Covered Persons required to complete the Code of
Conduct certification required by Section III.B.1, the percentage of Covered
Persons who have completed such certification, and an explanation of any
exceptions (the documentation supporting this information shall be available to
OIG, upon request);
          4. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions, and, for any in-person training, a schedule of training
sessions; and
b. the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions (including the
percentage of Third Party Personnel who do and do not attend General and/or
Arrangements Training.)
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
          5. a complete copy of all reports prepared pursuant to Section III.E,
along with a copy of the IRO’s engagement letter (if applicable);
          6. Boston Scientific’s response and corrective action plan(s) related
to any issues raised by the reports prepared pursuant to Section III.E;
Boston Scientific Corp.
Corporate Integrity Agreement

30



--------------------------------------------------------------------------------



 



          7. a summary and description of any and all current and prior
engagements and agreements between Boston Scientific and the IRO, if different
from what was submitted as part of the Implementation Report;
          8. a certification from the IRO regarding its professional
independence and objectivity with respect to Boston Scientific;
          9. a summary of the disclosures in the confidential Guidant/CRM
disclosure log required by Section III.F that relate to Federal health care
programs;
          10. any changes to the process by which Boston Scientific fulfills the
requirements of Section III.G regarding Ineligible Persons;
          11. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.G; the actions taken by
Boston Scientific in response to the screening and removal obligations set forth
in Section III.G;
          12. a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.H. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
          13. a summary of Reportable Events (as defined in Section III.I)
identified during the Reporting Period and the status of any corrective and
preventative action relating to all such Reportable Events;
          14. a description of all changes to the most recently provided list of
all business units or locations (as that term is defined in Section IV)
(including addresses) as required by Section V.A.12; the corresponding name
under which each location is doing business; and the corresponding phone numbers
and fax numbers; each location’s Federal health care program provider number or
supplier number(s) (if applicable); and the name and address of each Federal
health care program contractor to which Boston Scientific currently submits
claims (if applicable); and
          15. the certifications required by Section V.C.
     The first Annual Report shall be received by OIG no later than 90 days
after the end of the first Reporting Period. Subsequent Annual Reports shall be
received by OIG
Boston Scientific Corp.
Corporate Integrity Agreement

31



--------------------------------------------------------------------------------



 



no later than the anniversary date of the due date of the first Annual Report.
     C. Certifications. The following certifications shall be included in the
Implementation and Annual Reports.
               1. Certifying Employees: In each Annual Report, Boston Scientific
shall include the certifications of Certifying Employees as required by
Section III.A.4;
               2. Chief Compliance Officer: In the Implementation Report and
Annual Reports, Boston Scientific shall include the following individual
certifications by the Chief Compliance Officer that:
          a. to the best of his or her knowledge, except as otherwise described
in the applicable report, Boston Scientific is in compliance with all of the
requirements of this CIA;
          b. to the best of his or her knowledge, Boston Scientific and/or
Guidant/CRM, as appropriate, has implemented procedures reasonably designed to
ensure that all Arrangements do not violate the Anti-Kickback Statute, including
the Arrangements Procedures required in Section III.D of the CIA.
          c. to the best of his or her knowledge Boston Scientific and/or
Guidant/CRM, as appropriate, has fulfilled the requirements for New and Renewed
Contractual Arrangements under Section III.D.2 of the CIA;
          d. to the best of his or her knowledge, Boston Scientific has complied
with its obligations under the Settlement Agreement.
          e. Boston Scientific’s: 1) Policies and Procedures as referenced in
Section III.B.2 above; 2) templates for standardized contracts and other similar
documents; and 3) the training materials used for purposes of Section III.C all
have been reviewed by competent legal counsel and have been found to be
consistent with all applicable Federal health care program requirements. The
documentation supporting this certification shall be available to OIG, upon
request; and
          f. he or she has reviewed the Report and has made reasonable inquiry
regarding its content and believes that the information in the Report is
accurate and truthful.
Boston Scientific Corp.
Corporate Integrity Agreement

32



--------------------------------------------------------------------------------



 



     D. Designation of Information. Boston Scientific shall clearly identify any
portions of its submissions that it believes are trade secrets, or information
that is commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. Boston Scientific shall refrain from identifying any information
as exempt from disclosure if that information does not meet the criteria for
exemption from disclosure under FOIA.
VI. Notifications and Submission of Reports
     Unless otherwise stated in writing after the Effective Date, all
notifications and reports required under this CIA shall be submitted to the
following entities:
          OIG:
Administrative and Civil Remedies Branch
Office of Counsel to the Inspector General
Office of Inspector General
U.S. Department of Health and Human Services
Cohen Building, Room 5527
330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604
          Boston Scientific:
Jean Fitterer Lance
Chief Compliance Officer
One Scimed Place
Maple Grove, MN 55311
Telephone No: 763-494-2688
Facsimile No: 763-494-2616
Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Boston Scientific may be required to
provide OIG with an electronic copy of each
Boston Scientific Corp.
Corporate Integrity Agreement

33



--------------------------------------------------------------------------------



 



notification or report required by this CIA in searchable portable document
format (pdf), either instead of or in addition to, a paper copy.
VII. OIG Inspection, Audit, and Review Rights
     In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Boston Scientific’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of any of Boston Scientific’s locations
for the purpose of verifying and evaluating: (a) Boston Scientific’s compliance
with the terms of this CIA; and (b) Guidant/CRM’s compliance with the
requirements of the Federal health care programs in which it participates. The
documentation described above shall be made available by Boston Scientific to
OIG or its duly authorized representative(s) at all reasonable times for
inspection, audit, or reproduction. Furthermore, for purposes of this provision,
OIG or its duly authorized representative(s) may interview any of Boston
Scientific’s and/or Guidant/CRM’s, as appropriate, employees, contractors, or
agents who consent to be interviewed at the individual’s place of business
during normal business hours or at such other place and time as may be mutually
agreed upon between the individual and OIG. Boston Scientific shall assist OIG
or its duly authorized representativc(s) in contacting and arranging interviews
with such individuals upon OIG’s request. Boston Scientific’s employees may
elect to be interviewed with or without a representative of Boston Scientific
present.
VIII. Document and Record Retention
     Boston Scientific shall maintain for inspection all documents and records
relating to reimbursement from the Federal health care programs, or to
compliance with this CIA, for six years (or longer if otherwise required by law)
from the Effective Date.
IX. Disclosures
     Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG
shall make a reasonable effort to notify Boston Scientific prior to any release
by OIG of information submitted by Boston Scientific pursuant to its obligations
under this CIA and identified upon submission by Boston Scientific as trade
secrets, or information that is commercial or financial and privileged or
confidential, under the FOIA rules. With respect to such releases, Boston
Scientific shall have the rights set forth at 45 C.F.R. § 5.65(d).
Boston Scientific Corp.
Corporate Integrity Agreement

34



--------------------------------------------------------------------------------



 



X. Breach and Default Provisions
     Boston Scientific is expected to fully and timely comply with all of its
CIA obligations.
     A. Stipulated Penalties for Failure to Comply with Certain Obligations. As
a contractual remedy, Boston Scientific and OIG hereby agree that failure to
comply with certain obligations as set forth in this CIA may lead to the
imposition of the following monetary penalties (hereinafter referred to as
“Stipulated Penalties”) in accordance with the following provisions.
          1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Boston Scientific
fails to establish and/or implement any of the following obligations as
described in Section III:
a. a Chief Compliance Officer;
b. a Global Compliance Steering Committee;
c. the Board Committee resolution;
d. a written Code of Conduct;
e. written Policies and Procedures;
f. the training of Covered Persons and Arrangements Covered Persons;
g. a Disclosure Program;
h. Ineligible Persons screening and removal requirements;
i. notification of Government investigations or legal proceedings; and
j. posting of Payment information as required by Section III.J.
          2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day
Boston Scientific Corp.
Corporate Integrity Agreement

35



--------------------------------------------------------------------------------



 



after the date the obligation became due) for each day Boston Scientific fails
to engage an IRO, as required in Section III.E.
          3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Boston Scientific
fails to submit the Implementation Report or any Annual Reports to OIG in
accordance with the requirements of Section V by the deadlines for submission.
          4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Boston Scientific
fails to submit the annual IRO Review Report(s) in accordance with the
requirements of Section III.E.
          5. A Stipulated Penalty of $1,500 for each day Boston Scientific fails
to grant access as required in Section VII. (This Stipulated Penalty shall begin
to accrue on the date Boston Scientific fails to grant access.)
          6. A Stipulated Penalty of $5,000 for each false certification
submitted by or on behalf of Boston Scientific as part of its Implementation
Report, Annual Report, additional documentation to a report (as requested by the
OIG), or otherwise required by this CIA.
          7. A Stipulated Penalty of $1,000 for each day Boston Scientific fails
to comply fully and adequately with any obligation of this CIA. OIG shall
provide notice to Boston Scientific stating the specific grounds for its
determination that Boston Scientific has failed to comply fully and adequately
with the CIA obligation(s) at issue and steps Boston Scientific shall take to
comply with the CIA. (This Stipulated Penalty shall begin to accrue 10 days
after Boston Scientific receives this notice from OIG of the failure to comply.)
A Stipulated Penalty as described in this Subsection shall not be demanded for
any violation for which OIG has sought a Stipulated Penalty under Subsections
1-6 of this Section.
     B. Timely Written Requests for Extensions. Boston Scientific may, in
advance of the due date, submit a timely written request for an extension of
time to perform any act or file any notification or report required by this CIA.
Notwithstanding any other provision in this Section, if OIG grants the timely
written request with respect to an act, notification, or report, Stipulated
Penalties for failure to perform the act or file the notification or report
shall not begin to accrue until one day after Boston Scientific fails to meet
the revised deadline set by OIG. Notwithstanding any other provision in this
Boston Scientific Corp.
Corporate Integrity Agreement

36



--------------------------------------------------------------------------------



 



Section, if OIG denies such a timely written request, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until three business days after Boston Scientific receives OIG’s written
denial of such request or the original due date, whichever is later. A “timely
written request” is defined as a request in writing received by OIG at least
five business days prior to the date by which any act is due to be performed or
any notification or report is due to be filed.
     C. Payment of Stipulated Penalties.
          1. Demand Letter. Upon a finding that Boston Scientific has failed to
comply with any of the obligations described in Section X.A and after
determining that Stipulated Penalties are appropriate, OIG shall notify Boston
Scientific of: (a) Boston Scientific’s failure to comply; and (b) OIG’s exercise
of its contractual right to demand payment of the Stipulated Penalties (this
notification is referred to as the “Demand Letter”).
          2. Response to Demand Letter. Within 10 days after the receipt of the
Demand Letter, Boston Scientific shall either: (a) cure the breach to OIG’s
satisfaction and pay the applicable Stipulated Penalties or (b) request a
hearing before an HHS administrative law judge (ALJ) to dispute OIG’s
determination of noncompliance, pursuant to the agreed upon provisions set forth
below in Section X.E. In the event Boston Scientific elects to request an ALJ
hearing, the Stipulated Penalties shall continue to accrue until Boston
Scientific cures, to OIG’s satisfaction, the alleged breach in dispute. Failure
to respond to the Demand Letter in one of these two manners within the allowed
time period shall be considered a material breach of this CIA and shall be
grounds for exclusion under Section X.D.
          3. Form of Payment. Payment of the Stipulated Penalties shall be made
by electronic funds transfer to an account specified by OIG in the Demand
Letter.
          4. Independence from Material Breach Determination. Except as set
forth in Section X.D.l.c, these provisions for payment of Stipulated Penalties
shall not affect or otherwise set a standard for OIG’s decision that Boston
Scientific has materially breached this CIA, which decision shall be made at
OIG’s discretion and shall be governed by the provisions in Section X.D, below.
Boston Scientific Corp.
Corporate Integrity Agreement

37



--------------------------------------------------------------------------------



 



     D. Exclusion for Material Breach of this CIA.
          1. Definition of Material Breach. A material breach of this CIA means:
a. a failure by Boston Scientific to report a Rcportablc Event and take
corrective action as required in Section III.I;
b. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;
c. a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C;
d. a failure to engage and use an IRO in accordance with Section III.E; or
e. a failure of the Board Committee to issue a resolution in accordance with
Section III.A.3.
          2. Notice of Material Breach and Intent to Exclude. The parties agree
that a material breach of this CIA by Boston Scientific constitutes an
independent basis for Boston Scientific’s exclusion from participation in the
Federal health care programs. Upon a determination by OIG that Boston Scientific
has materially breached this CIA and that exclusion is the appropriate remedy,
OIG shall notify Boston Scientific of: (a) Boston Scientific’s material breach;
and (b) OIG’s intent to exercise its contractual right to impose exclusion (this
notification is hereinafter referred to as the “Notice of Material Breach and
Intent to Exclude”).
          3. Opportunity to Cure. Boston Scientific shall have 30 days from the
date of receipt of the Notice of Material Breach and Intent to Exclude to
demonstrate to OIG’s satisfaction that:
a. Boston Scientific is in compliance with the obligations of the CIA cited by
OIG as being the basis for the material breach;
b. the alleged material breach has been cured; or
Boston Scientific Corp.
Corporate Integrity Agreement

38



--------------------------------------------------------------------------------



 



c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) Boston Scientific has begun to take action to cure the material
breach; (ii) Boston Scientific is pursuing such action with due diligence; and
(iii) Boston Scientific has provided to OIG a reasonable timetable for curing
the material breach.
          4. Exclusion Letter. If, at the conclusion of the 30-day period,
Boston Scientific fails to satisfy the requirements of Section X.D.3, OIG may
exclude Boston Scientific from participation in the Federal health care
programs. OIG shall notify Boston Scientific in writing of its determination to
exclude Boston Scientific (this letter shall be referred to hereinafter as the
“Exclusion Letter”). Subject to the Dispute Resolution provisions in
Section X.E, below, the exclusion shall go into effect 30 days after the date of
Boston Scientific’s receipt of the Exclusion Letter. The exclusion shall have
national effect and shall also apply to all other Federal procurement and
nonprocurement programs. Reinstatement to program participation is not
automatic. After the end of the period of exclusion, Boston Scientific may apply
for reinstatement by submitting a written request for reinstatement in
accordance with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
          E. Dispute Resolution
          1. Review Rights. Upon OIG’s delivery to Boston Scientific of its
Demand Letter or of its Exclusion Letter, and as an agreed-upon contractual
remedy for the resolution of disputes arising under this CIA, Boston Scientific
shall be afforded certain review rights comparable to the ones that are provided
in 42 U.S.C. § 1320a-7(f) and 42 C.F.R. Part 1005 as if they applied to the
Stipulated Penalties or exclusion sought pursuant to this CIA. Specifically,
OIG’s determination to demand payment of Stipulated Penalties or to seek
exclusion shall be subject to review by an HHS ALJ and, in the event of an
appeal, the HHS Departmental Appeals Board (DAB), in a manner consistent with
the provisions in 42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42
C.F.R. § 1005.2(c), the request for a hearing involving Stipulated Penalties
shall be made within 10 days after receipt of the Demand Letter and the request
for a hearing involving exclusion shall be made within 25 days after receipt of
the Exclusion Letter.
          2. Stipulated Penalties Review. Notwithstanding any provision of Title
42 of the United States Code or Title 42 of the Code of Federal Regulations, the
only issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Boston Scientific was in full and timely compliance with the
obligations of this CIA for which
Boston Scientific Corp.
Corporate Integrity Agreement

39



--------------------------------------------------------------------------------



 



OIG demands payment; and (b) the period of noncompliance. Boston Scientific
shall have the burden of proving its full and timely compliance and the steps
taken to cure the noncompliance, if any. OIG shall not have the right to appeal
to the DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ
agrees with OIG with regard to a finding of a breach of this CIA and orders
Boston Scientific to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless
Boston Scientific requests review of the ALJ decision by the DAB. If the ALJ
decision is properly appealed to the DAB and the DAB upholds the determination
of OIG, the Stipulated Penalties shall become due and payable 20 days after the
DAB issues its decision.
          3. Exclusion Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for exclusion based on a material breach of this CIA
shall be:
a. whether Boston Scientific was in material breach of this CIA;
b. whether such breach was continuing on the date of the Exclusion Letter; and
c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) Boston Scientific had begun to take action to cure
the material breach within that period; (ii) Boston Scientific has pursued and
is pursuing such action with due diligence; and (iii) Boston Scientific provided
to OIG within that period a reasonable timetable for curing the material breach
and Boston Scientific has followed the timetable.
          For purposes of the exclusion herein, exclusion shall take effect only
after an ALJ decision favorable to OIG, or, if the ALJ rules for Boston
Scientific, only after a DAB decision in favor of OIG. Boston Scientific’s
election of its contractual right to appeal to the DAB shall not abrogate OIG’s
authority to exclude Boston Scientific upon the issuance of an ALJ’s decision in
favor of OIG. If the ALJ sustains the determination of OIG and determines that
exclusion is authorized, such exclusion shall take effect 20 days after the ALJ
issues such a decision, notwithstanding that Boston Scientific may request
review of the ALJ decision by the DAB. If the DAB finds in favor of OIG after an
ALJ decision adverse to OIG, the exclusion shall take effect 20 days after the
DAB decision. Boston Scientific shall waive its right to any notice of such an
exclusion if a
Boston Scientific Corp.
Corporate Integrity Agreement

40



--------------------------------------------------------------------------------



 



decision upholding the exclusion is rendered by the ALJ or DAB. If the DAB finds
in favor of Boston Scientific, Boston Scientific shall be reinstated effective
on the date of the original exclusion.
          4. Finality of Decision. The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes
or regulations. Consequently, the parties to this CIA agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this CIA.
XI. Effective and Binding Agreement
     Boston Scientific and OIG agree as follows:
     A. This CIA shall be binding on the successors, assigns, and transferees of
Boston Scientific;
     B. This CIA shall become final and binding on the date the final signature
is obtained on the CIA;
     C. This CIA constitutes the complete agreement between the parties and may
not be amended except by written consent of the parties to this CIA;
     D. The undersigned Boston Scientific signatories represent and warrant that
they are authorized to execute this CIA. The undersigned OIG signatory
represents that he is signing this CIA in his official capacity and that he is
authorized to execute this CIA.
     E. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.
Boston Scientific Corp.
Corporate Integrity Agreement

41



--------------------------------------------------------------------------------



 



On Behalf of Boston Scientific Corporation

         
/s/ J. Raymond Elliott
       
 
       
J. RAYMOND ELLIOTT
      DATE
President, Chief Executive Officer and
       
Chief Operating Officer
       
 
       
/s/ Robert D. Keefe
      12/22/09
 
       
ROBERT D. KEEFE
      DATE
WilmerHale
       
Counsel for Boston Scientific Corporation
       
 
       
/s/ Gary W. Thompson
    12/22/09
 
     
GARY W. THOMPSON
      DATE
Akin Gump Strauss Hauer & Feld
       
Counsel for Boston Scientific Corporation
       

Boston Scientific Corp.
Corporate Integrity Agreement

42



--------------------------------------------------------------------------------



 



on behalf of the office of inspector general of
the department of health and human services

         
/s/ Gregory E. Demske
      12/23/09
 
       
GREGORY E. DEMSKE
      DATE
Assistant Inspector General for Legal Affairs
       
Office of Inspector General
       
U. S. Department of Health and Human Services
       

Boston Scientific Corp.
Corporate Integrity Agreement

43



--------------------------------------------------------------------------------



 



APPENDIX A
INDEPENDENT REVIEW ORGANIZATION
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.
A. IRO Engagement.
     Boston Scientific shall engage an IRO that possesses the qualifications set
forth in Paragraph B, below, to perform the responsibilities in Paragraph C,
below. The IRO shall conduct its review in a professionally independent and
objective fashion, as set forth in Paragraph D. Within 30 days after OIG
receives written notice of the identity of the selected IRO, OIG will notify
Boston Scientific if the IRO is unacceptable. Absent notification from OIG that
the IRO is unacceptable, Boston Scientific may continue to engage the IRO.
     If Boston Scientific engages a new IRO during the term of the CIA, this IRO
shall also meet the requirements of this Appendix. If a new IRO is engaged,
Boston Scientific shall submit the information identified in Section V.A.7 of
the CIA to OIG within 30 days of engagement of the IRO. Within 30 days after OIG
receives written notice of the identity of the selected IRO, OIG will notify
Boston Scientific if the IRO is unacceptable. Absent notification from OIG that
the IRO is unacceptable, Boston Scientific may continue to engage the IRO.
B. IRO Qualifications.
The IRO shall:
     1. assign individuals to conduct the IRO Review(s) who have expertise in
all applicable Federal health care program requirements related to the Reviews.
The individuals shall also be knowledgeable about the general requirements of
the Federal health care program(s) under which Boston Scientific products are
reimbursed;
     2. assign individuals to design and select the Arrangements Review
sample(s) who are knowledgeable about the appropriate statistical sampling
techniques; and
     3. have sufficient staff and resources to conduct the Reviews required by
the CIA on a timely basis.
Boston Scientific Corporation CIA
Appendix A

 



--------------------------------------------------------------------------------



 



C. IRO Responsibilities.
The IRO shall:
     1. perform each IRO Review in accordance with the specific requirements of
the CIA;
     2. follow all applicable Federal health care program requirements in making
assessments in the IRO Reviews;
     3. if in doubt of the application of a particular Federal health care
program requirement, request clarification from the appropriate authority (e.g.,
CMS, the FDA);
     4. respond to all OIG inquires in a prompt, objective, and factual manner;
and
     5. prepare timely, clear, well-written reports that include all the
information required by the CIA and Appendix B to the CIA.
D. IRO Independence and Objectivity.
The IRO must perform the IRO Reviews in a professionally independent and
objective fashion, as appropriate to the nature of the engagement, taking into
account any other business relationships or engagements that may exist between
the IRO and Boston Scientific.
E. IRO Removal/Termination.
     1. Provider. If Boston Scientific terminates its IRO during the course of
the engagement, Boston Scientific must submit a notice explaining its reasons to
OIG no later than 30 days after termination. Boston Scientific must engage a new
IRO in accordance with Paragraph A of this Appendix.
     2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO
does not possess the qualifications described in Paragraph B, is not independent
and/or objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require Boston Scientific to engage a new IRO in accordance with Paragraph A of
this Appendix.
     Prior to requiring Boston Scientific to engage a new IRO, OIG shall notify
Boston Scientific of its intent to do so and provide a written explanation of
why OIG believes
Boston Scientific Corporation CIA
Appendix A

 



--------------------------------------------------------------------------------



 



such a step is necessary. To resolve any concerns raised by OIG, Boston
Scientific may request a meeting with OIG to discuss any aspect of the IRO’s
qualifications, independence or performance of its responsibilities and to
present additional information regarding these matters. Boston Scientific shall
provide any additional information as may be requested by OIG under this
Paragraph in an expedited manner. OIG will attempt in good faith to resolve any
differences regarding the IRO with Boston Scientific prior to requiring Boston
Scientific to terminate the IRO. However, the final determination as to whether
or not to require Boston Scientific to engage a new IRO shall be made at the
sole discretion of OIG.
Boston Scientific Corporation CIA
Appendix A

 



--------------------------------------------------------------------------------



 



APPENDIX B
ARRANGEMENTS DATABASE
Boston Scientific Corporation shall create and maintain an Arrangements Database
to track all existing and new and renewed Arrangements, including Contractual
and Non-Contractual Arrangements in order to ensure that each Arrangement does
not violate the Anti-Kickback Statute.
A. The Arrangements Database shall contain certain information to assist Boston
Scientific Corporation in evaluating whether each Contractual Arrangement
violates the Anti-Kickback Statute, including but not limited to the following:
1. Each non-Boston Scientific party involved in the Arrangement;
2. The type of Arrangement (e.g., consultant or other fee-for-service
arrangements entered into with HCPs or HCIs, including, but not limited to,
post- market study, clinical trials, continuing medical education, speaker
programs, speaker training programs, advisory boards, proctorships,
preceptorships, fellowship grants, symposia, medical directorships, lease
agreements);
3. The term of the Arrangement, including the effective and expiration dates and
any automatic renewal provisions;
4. The amount of compensation to be paid pursuant to the Arrangement and the
means by which compensation is paid;
5. The methodology for determining the compensation under the Arrangements,
including the methodology used to determine the fair market value of such
compensation;
6. Whether the amount of compensation to be paid pursuant to the Arrangement is
determined based on the volume or value of referrals between the parties;
7. Whether each party has fulfilled the requirements of Section III.D.2; and
8. Whether the Arrangement satisfies the requirements of an Anti-Kickback
Statute safe harbor.
Boston Scientific Corporation CIA
Appendix B

 



--------------------------------------------------------------------------------



 



B. Notwithstanding the timing requirements set forth in III.D.I, Boston
Scientific Corporation shall, consistent with the dates set forth for posting
physician payment information in Section III.J., create and maintain as part of
its Arrangements Database certain information to assist Boston Scientific
Corporation in evaluating whether each Non-Contractual Arrangement violates the
Anti-Kickback Statute, including but not limited to the following:
1. Name of entity or individual receiving the Non-Contractual remuneration;
2. The type of Non-Contractual remuneration Arrangement (listing in the
aggregate multiple distributions of the same type of Non-Contractual
remuneration to each individual or entity);
3. The aggregate value of each type of Non-Contractual remuneration given to
each entity or individual during the Reporting Period;
4. Whether the Non-Contractual remuneration given pursuant to the Non-
Contractual Arrangement is determined based on the volume or value of referrals
between the parties;
5. Whether the Non-Contractual Arrangement satisfies the requirements of an
Anti-Kickback Statute safe harbor.
Boston Scientific Corporation CIA
Appendix B

 